EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of November 30, 2021 has been ENTERED.

The substitute specification of November 30, 2021 has been ENTERED.

The replacement drawing set of November 30, 2021 has been APPROVED.

The drawings of the replacement drawing set of November 30, 2021 have been accepted as FORMAL.

Einecke et al (EP 2639781 A1), cited herewith, is of general interest for having been mentioned in the written opinion of the International Search Authority (WO ISA) in the PCT application corresponding to the application.

Einecke et al (‘462), cited herewith, is of general interest for being the U. S. equivalent of Einecke et al (EP 2639781 A1).


Zeng et al (‘623), cited herewith, is of general interest for showing alignment of a plurality of sensors on a vehicle.

Sviestins (‘586), cited herewith, is of general interest for relating to alignment in target tracking using a plurality of sensors.

Kosaka et al (‘768), cited herewith, is of general interest for its treatment of bias errors, noting, for example, column 2, lines 46-62.

Fu et al (CN 101231340 A), cited herewith, is of general interest for correcting of systematic errors in a multi-radar system.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All objections and rejections of record as set forth in the office action of September 10, 2021 have been overcome due to the amendment of November 30, 2021 and due to the remarks with that amendment, which remarks are taken as being persuasive.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A vehicle environment detection system comprising, a control unit and a sensor arrangement that in turn includes at least first and second sensor arrangement parts, the control unit determines one or more systematic detection errors in a measurement in a certain direction for the first sensor arrangement part by combining acquired sensor data for the first sensor arrangement part with acquired sensor data from the second sensor arrangement part, which one of the first and second sensor arrangement parts has a lower degree of the systematic detection error in the-measurement in a certain direction than another of the first and second sensor arrangement parts.”  (Bold added).
Now, looking to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-6 depends ultimately from allowable, independent claim 1, each of dependent claims 2-6 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 7 as newly-amended is as follows:
“7. (Currently Amended) A method for determining one or more systematic detection errors in a measurement in a certain direction for at least one sensor arrangement part used in a vehicle environment detection system having at least first and second sensor arrangement parts comprising the steps of: acquiring sensor data from one of the first and second sensor arrangement acquiring sensor data from another of the first and second sensor arrangement parts, which another sensor arrangement part has a lower degree of the systematic detection error in a measurement in the certain direction than the one sensor arrangement part; and determining one or more systematic detection errors in the-measurement in certain direction for the one sensor arrangement part by combining the acquired sensor data from the first and second sensor arrangement parts.”  (Bold added).
With respect to independent claim 7 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 8-12 depends ultimately from allowable, independent claim 7, each of dependent claims 8-12 is allowable for, at least, the reasons for which independent claim 7 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648